                              Case 20-17132-LMI       Doc 86   Filed 12/14/20     Page 1 of 3




           ORDERED in the Southern District of Florida on December 14, 2020.




                                                               Laurel M. Isicoff
                                                               Chief United States Bankruptcy Judge
___________________________________________________________________________




                                      UNITED STATES BANKRUPTCY COURT
                                        SOUTHERN DISTRICT OF FLORIDA
                                               MIAMI DIVISION

           In re:

           CARLOS R. WEISSENBERG,                               Case No.: 20-17132-LMI

                    Debtor.                                     Chapter 7
                                                  /

               AGREED ORDER ON ORDER TO SHOW CAUSE WHY ATTORNEY ROBERT
                PEREDA SHOULD NOT BE SUSPENDED FROM THE PRACTICE OF LAW
                                      IN THIS COURT

                    THIS MATTER came before the Court on December 7, 2020 at 9:30 a.m. upon the Order to

          Show Cause Why Attorney Robert Pereda Should Not Be Suspended From The Practice Of Law In

          This Court (the “Show Cause Order”) (ECF #63). The United States Trustee announced a settlement

          with Mr. Pereda to address Mr. Pereda’s conduct in this case and other cases. For the reasons stated

          on the record, the Court accepts the terms of the settlement and it is ORDERED as follows:
                     Case 20-17132-LMI         Doc 86       Filed 12/14/20   Page 2 of 3


        1.          Robert Pereda shall disgorge $1,000 in fees to the chapter 7 trustee for the benefit of

the estate. The payment of $1,000 shall be made by no later than March 1, 2021. Robert Pereda

shall file a Certificate of Compliance within five (5) days of delivering the payment.

        2.          Robert Pereda shall refund $500 in fees to the debtor in the case of In re Vega, Case

No. 20-19941-LMI. The payment of $500 shall be made by no later than April 1, 2021. Robert

Pereda shall file a Certificate of Compliance within five (5) days of delivering the payment.

        3.          Robert Pereda shall refund $500 in fees to the debtor in the case of In re Nunez, Case

No. 20-20162-LMI. The payment of $500 shall be made by no later than April 1, 2021. Robert

Pereda shall file a Certificate of Compliance within five (5) days of delivering the payment.

        4.          Robert Pereda shall agree to an automatic suspension of practicing law in this District

for a period of 30 days in the event he fails to attend a hearing before any judge in this District within

365 days of the entry of this Order. Mr. Pereda may only seek to void the suspension on the ground

that he was physically and/or mentally incapacitated from the attending the missed hearing.

        5.          For a period of 365 days from the entry of this Order, Robert Pereda shall file

complete schedules, together with the filing of the voluntary petition, in all new chapter 7 cases filed

in this District.

        6.          This Court shall retain jurisdiction to enforce the terms of this Order and

to impose additional conditions and/or sanctions for non-compliance.


                                                      ###
Submitted by: Ariel Rodriguez, Esq.
              U.S. Trustee’s Office
              51 SW 1st Ave.
              Miami, FL 33130
              Phone: (305) 536-7285
              Fax: (305) 536-7360
              ariel.rodriguez@usdoj.gov
              Case 20-17132-LMI      Doc 86   Filed 12/14/20   Page 3 of 3


Copies to:
             Ariel Rodriguez, Esq.
             Chapter 7 Trustee
             Debtor’s Counsel
